SENTENCIA.
En la Ciudad de San Juan, á veinte y siete de Agosto de mil'novecientos en los autos sobre competencia de jurisdicción entre los Juzgados municipales de Catedral y Caguas promovidos ante este último por Don Manuel G. García, que ante este Tribunal Supremo pende de decisión. — Resultando: Que la sociedad mercantil “Bolívar, Arruza y C?”, *340del comercio de esta Capital, demandó enjuicio vei’bal ante el Juez municipal del Distrito de Catedral de donde es vecino, á Don Manuel García, comerciante, vecino de la Ciudad de Caguas, para que le satisficiese la suma de noventa y seis pesos treinta y tres centavos moneda provincial, importe de seis atados de zinc que á nombre del García anotó en el almacén de la sociedad demandante, sitos en esta Ciudad, Don José Martínez, cuyos atados fueron entregados en esta Ciudad en los carros que habían de llevarlos á Caguas.— Resultando: Que citado el demandado en Caguas, se presentó al Juez municipal de aquella Ciudad promoviendo la ’inhibitoria de jurisdicción, fundándose en ser vecino de Caguas y en no haberse sometido ni expresa ni tácitamente á la jurisdicción del Juez de Catedral, además de no tener obligación ninguna contraída con la sociedad demandante, citando los artículos 56 y 57 y siguiente de la Ley de Enjuiciamiento Civil y asegurando no haber hecho uso de la declinatoria. — Resultando: Que el Juez municipal de Caguas, de acuerdo con el dictamen del Fiscal municipal, y estimando que el demandado había probado suficientemente ser vecino de aquella Ciudad, y no había renunciado el domicilio ni contraído obligación alguna con sus demandantes, y que por tanto procedía requerir de inhibición al Juez de Catedral, lo verificó así con testimonio de los particulares conducentes; y recibido el requerimiento por el Juez de Catedral, de acuerdo con su Fiscal, y estimando que con arreglo á la regla R del artículo 62 de la Ley de Enjuiciamiento Civil, es Juez competente para conocer de los juicios en que se ejerciten acciones personales el del lugar en que deba cumplirse la obligación; que tratándose del cumplimiento de un contrato de compraventa mercantil, sin que conste el lugar en que deba pagarse el precio convenido, es indudable que habiendo sido esta Capital el lugar donde se entregaron los efectos vendidos, aquí debe cumplirse la obligación con arreglo al artículo 1,500 del Código Civil, y fundándose además en las sentencias del' Tribunal Su*341premo de España de trece de Enero de mil ochocientos noventa y uno, ocho de Octubre de mil ochocientos ochenta y nueve, veinte y siete de Octubre de mil ochocientos noventa, veinte y tres de Mayo de mil ochocientos noventa y dos, cuatro de Noviembre de mil ochocientos noventa y tres y otras, se negó á acceder al' requerimiento.— Resultando: Que insistiendo ambos Jueces en su competencia elevaron á este Tribunal Supremo las actuaciones para la decisión del conflicto y oído el Ministerio Fiscal, emitió dictamen por escrito, sosteniendo es competente para conocer del juicio el Juzgado Municipal de Catedral, é instruida la sociedad demandante, única parte personada, y celebrada la vista el veinte y tres del actual, asistió á ella su Letrado Don Herminio Díaz Navarro informando lo que creyó conveniente á su derecho. — Siendo Ponente el Juez Asociado Don Rafael Nieto y Abeillé. — Considerando: Que siendo Juez competente para conocer de los juicios en que se ejercitan acciones personales, con arreglo á la regla l!1 del artículo 62 de la Ley de Enjuiciamiento Civil, el del lugar en que deba cumplirse la obligación y á falta de éste, á elección del demandante, el del domicilio del demandado, ó el del lugar del contrato, y en las ventas mercantiles el en que se entrega la mercancía objeto del contrato, al Juez del Distrito de Catedral corresponde conocer de este juicio. —Considerando: Que no existiendo temeridad ni en la parte ni en el Juez que han sostenido la competencia en favor del Juzgado de Caguas, procede declarar las costas en la forma ordinaria. — Fallamos: Que debemos declarar y declaramos que el Juzgado de Catedral es el competente para conocer del juicio promovido por la sociedad Bolívar, Arruza y C? contra Don Manuel García, vecino de Caguas; con las costas en la forma ordinaria. Y remítanse las actuaciones al Juez de Catedral, poniendo este auto en conocimiento del de Caguas. — Así por esta nuestra sentencia, que se publicará en la Gaceta, según el artículo 107 de la Ley de Enjuiciamiento Civil, lo pronunciamos, mandamos y firmamos.
*342José S. Quiñones. — José C. Hernández. — José M? Figueras. — Rafael Nieto y Abeillé. — Louis Sulzbacher. — E. de J. .-López Gaztambide, Secretario.